DETAILED ACTION
This is the First Office Action on the Merits based on the 17/060,074 application filed on 09/30/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes that the claimed benefit of the provisional listed in the Application Data Sheet filed on 01/13/2021 is incorrect and does not match the provisional patent number listed in the specification. Please correct to obtain the proper priority date. 

Election/Restrictions
Applicant’s election of Species F (F6) in the reply filed on 04/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Applicant has withdrawn claims 4-10 and 12-13 as being directed to a nonelected embodiment. 
Claims 1-3, 11, and 14-15 are elected. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “616” has been used to designate both the stanchion and display in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
600
617
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 4, “said stanchion” should be corrected to ---said at least one stanchion---
On line 6, “said stanchion” should be corrected to ---said at least one stanchion---
Claim 3 is objected to because of the following informalities:  
On line 2, “said stanchion” should be corrected to ---said at least one stanchion---
Claim 14 is objected to because of the following informalities:  
On line 1, “1wherein” should be corrected to ---1 wherein---
On line 2, “said stanchion” should be corrected to ---said at least one stanchion---
Claim 15 is objected to because of the following informalities:  
On line 2, “said stanchion” should be corrected to ---said at least one stanchion---
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the addition of “generally” on line 3 is a relative term which renders the claim indefinite.  The term " generally " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “generally” are. The Examiner suggests removing the term “generally” from the claim language.
Regarding claim 15, the limitation “said handlebar” lacks antecedent basis and is unclear. It is unclear if “said handlebar” is referring to the previously claimed “overhead handlebar support”, “handlebar support” or the “transverse extending handlebar”. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bissonnette et al (US 2020/0353310). 

Regarding claim 1:
Bissonnette et al  discloses a) a frame  (base 106) configured to rest on a flat surface (the ground, see Figure 3, specifically), said frame including at least one stanchion (main post 140); b) an overhead handlebar assembly (handlebar assembly 180, 170, 174, 176) fixedly secured to said stanchion (see Figure 3, specifically), said overhead handlebar assembly including: i) a handlebar support (see annotated Figure below) secured to said stanchion; ii) a load sensor (load cell 180) secured to said handlebar support; and iii) a transversely extending handlebar (handlebar 170) secured to said handlebar support.
[AltContent: textbox (Handlebar support)][AltContent: arrow]
    PNG
    media_image1.png
    608
    579
    media_image1.png
    Greyscale
 Regarding claim 2:
Bissonnette et al  discloses that said load sensor comprises a strain gage (paragraph [0084] discloses that the load cell is a strain gauge)  fixed to said handlebar support.

Regarding claim 11:
Bissonnette et al  discloses that left and right foot pedals (first and second pedals 142, 1422) operably supported on said frame for effecting constrained coordinated movement of said left and right foot pedals along a generally cyclical path (see Figure 3, the pedals have a circular path).

Regarding claim 15:
Bissonnette et al  discloses that application of a downward force applied to said handlebar is shown at a display secured to said stanchion and operatively connected to said load sensor (see paragraph [0083], the load cells sense the force applied to the isometric device, i.e. handles, and display the information on the control counsel display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette et al (US 2020/0353310).
Bissonnette et al discloses the device as substantially claimed above.

Regarding claim3:
Bissonnette et al is silent, in the embodiment shown in Figures 1-5, to said handlebar being vertically adjustable relative to said stanchion.
However, in another embodiment of Bissonnette et al, shown in Figures 6-7, the handles (221) are disclosed as stationary during exercise, but adjustable in height, distance between the grips, the angle of the grips to account for natural differences in limb length or injuries (see paragraph [0086].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly of the embodiment in figures 1-5 of Bissonnette et al to be adjustable, as taught by another embodiment of Bissonnette et al to  account for natural differences in limb length or injuries.

Regarding claim 14:
Bissonnette et al is silent, in the embodiment shown in Figures 1-5, to said handlebar support is movably connected to said stanchion at a lockable joint.
However, in another embodiment of Bissonnette et al, shown in Figures 6-7, the handles (221) are disclosed as stationary during exercise, but adjustable in height, distance between the grips, the angle of the grips to account for natural differences in limb length or injuries (see paragraph [0086].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly of the embodiment in figures 1-5 of Bissonnette et al to be adjustable, as taught by another embodiment of Bissonnette et al to  account for natural differences in limb length or injuries.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Megan Anderson/             Primary Examiner, Art Unit 3784